Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 3/8/2021.
Claims 1-14 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 10, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (U.S Publication No. 2018/0075635) (hereafter, "CHOI") in view of MARTIN et al. (U.S Publication No. 2020/0043134) (hereafter, "MARTIN").
Regarding claim 1, CHOI teaches An image processing device comprising: a receiver configured to receive a first image and a second image ([0078] FIG. 5A is a photograph of configuring a 360-degree image of VR content with at least two captured images by stitching, projecting, and mapping the images to a two-dimensional (2D) plane); a memory configured to store a joining position at each one of a plurality of portions between the first image and the second image received by the receiver; and ([0079] Referring to FIG. 5A, the controller 402 may compare pixels 500 in an overlapped region where two images are positioned adjacent to each other and identify that discontinuous pixels are distorted. In this case, as an example of a metric for determining the discontinuous pixels, a value obtained by using a square of a difference value between the adjacent pixels may be used), in a past stored in the memory ([0070] the receiver may obtain images corresponding to the input data based on the obtained metadata, stitch the stored images, and rearrange the overlapped region between the stitched images based on the parameters obtained from the metadata; [0082] the controller 402 may determine whether a scheme requested to place the overlapped region in the local fitting region based on the disparity in position is, e.g., stretching or warping, and control the frame/file configurer 408 to calculate parameter values to place the overlapped region in the local fitting region according to the determined scheme) and generate a composite image based on the first image and the second image received by the receiver ([0075] The controller 402 arranges or stitches at least two images obtained from the camera unit 406 and projects and maps them to configure a 360-degree image. In this case, since spherical images of the at least two images each have a different depth value, part of the object may be distorted in an overlapped region; [0079] compare pixels 500 in an overlapped region where two images are positioned adjacent to each other and identify that discontinuous pixels are distorted. In this case, as an example of a metric for determining the discontinuous pixels, a value obtained by using a square of a difference value between the adjacent pixels may be used) and the joining position in the past stored in the memory ([0070] the receiver may obtain images corresponding to the input data based on the obtained metadata, stitch the stored images, and rearrange the overlapped region between the stitched images based on the parameters obtained from the metadata; [0082] the controller 402 may determine whether a scheme requested to place the overlapped region in the local fitting region based on the disparity in position is, e.g., stretching or warping, and control the frame/file configurer 408 to calculate parameter values to place the overlapped region in the local fitting region according to the determined scheme).
CHOI does not expressly teach circuitry configured to evaluate, for each of the plurality of portions, validity of the joining position, on a site where the validity meets a criterion. 
However, MARTIN teaches circuitry configured to evaluate, for each of the plurality of portions, validity of the joining position ([0062] the local registration module 212 is used to find the best matching regions between two adjacent image tiles where there is overlap in a first direction and a shift in second direction perpendicular to the first direction ... outputs the spatial relationships between adjacent image tile pairs (e.g. tile overlap and tile shift values), normalized cross correlation scores for the best possible matching between adjacent image tile pairs, and standard deviation scores computed for matching regions between the adjacent image tile pairs; [0066] a normalized cross correlation (NCC) is used to compare overlapping regions of adjacent image tiles. Normalized cross correlation is a technique widely used to match parts of the images, and hence establish a similarity between two objects), on a site where the validity meets a criterion ([0072] only the location of the peaks meeting certain predefined thresholds are retained for further evaluation …the predefined threshold may be a predetermined NCC score threshold; [0073] The locations of the peaks, such as those that meet the predefined threshold, are then considered at the next higher resolution such that the locations of the peaks may be refined at that resolution; [0075] For each matching region, the correlation scores are recorded and also the minimum standard deviation among the two matching regions. The final registration solution is given by the topmost correlation peak while considering NCC scores at the original resolution).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of CHOI to incorporate the step/system of finding the best possible matching between adjacent image tiles by using normalized cross correlation scores for comparing overlapping regions of adjacent image tiles taught by MARTIN.
The suggestion/motivation for doing so would have been to improve the reduction in stitching artifact errors ([0044] the methods disclosed herein further utilize integral images so that suitable moments can be pre-computed, such that the normalized cross correlation peaks may be found in reduced time. Accordingly, normalized cross correlation scores for all prospective common regions between adjacent tile images can be “quickly” computed by using precomputed values of first and second moments of the two images. Finally, once the spatial relationships are derived, the spatial relationships and normalized cross correlation scores (i.e. confidence values) may be used together in a global weighted least squares solver so that the best locations for all tiles can be determined and placed on the same grid, enabling a reduction in stitching artifact errors especially in regions which do not comprise much data). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine CHOI with MARTIN to obtain the invention as specified in claim 1.
Regarding claim 10, the combination of CHOI and MARTIN teaches all the limitations of claim 1 above. CHOI teaches wherein each one of the first image, the second image, and the composite image makes up an image of one frame in video data, and wherein the composite image makes up a spherical image, a panoramic image of 360 degrees, or a part of the spherical image or the panoramic image of 360 degrees ([0069] generating the input data includes capturing images through the at least two lenses or cameras and storing the captured images to configure a target scene of the VR content at 360 degrees in step 302. In step 304, the stored images may be arranged or stitched using a direct mapping scheme as described above to configure the stored images at 360 degrees).
Regarding claim 11, the combination of CHOI and MARTIN teaches all the limitations of claim 1 above. MARTIN teaches and circuitry configured to distribute the composite image ([0042] a whole image split into M columns of tiles and N rows of tiles, where each tile within the M×N mosaic comprises a portion of the whole image, i.e. a tile at location M1,N1 comprises a first portion of an image, while a tile at location M3,N4 comprises a second portion of the image, the first and second portions being different). Motivation for this combination has been stated in claim 1.
With respect to claim 13, arguments analogous to those presented for claim 1, are applicable. 
With respect to claim 14, arguments analogous to those presented for claim 1, are applicable.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (U.S Publication No. 2018/0075635) (hereafter, "CHOI") in view of MARTIN et al. (U.S Publication No. 2020/0043134) (hereafter, "MARTIN") in further in view of Hu (U.S. Publication No. 2010/0296701).
Regarding claim 2, the combination of CHOI and MARTIN teaches all the limitations of claim 1 above. MARTIN teaches wherein, when the validity meets the criterion, the previous joining position is used as the joining position in the past for generating the composite image ([0075] For each matching region, the correlation scores are recorded and also the minimum standard deviation among the two matching regions. The final registration solution is given by the topmost correlation peak while considering NCC scores at the original resolution; [0080] NCC scores are calculated using integral images. In some embodiments, in order to reduce computational complexity, the NCC scores between an overlapping region of two adjacent images may be calculated using an integral image).
MARTIN does not expressly teach wherein the joining position stored in the memory includes a previous joining position for each of the plurality of portions, wherein the validity indicates a relevance ratio when the previous joining position is applied to the first image and the second image, and. 
However, Hu teaches wherein the joining position stored in the memory includes a previous joining position for each of the plurality of portions, wherein the validity indicates a relevance ratio when the previous joining position is applied to the first image and the second image, and ([0128] In the relevance-ratio calculation section 43, there is calculated a relevance ratio that represents the degree of agreement between: a feature quantity that is on a past frame image and belongs to each person whose head is detected on the past frame image; and a feature quantity that is on the current frame image and belongs to each person whose head is detected on the current frame image. Here, as the “past frame image” for calculating the relevance ratio, a “past frame image” that is “immediately before” the “current frame image” is typically adopted. However, when it has been found that the heads belong to the same person, an average feature quantity obtained based on plural past frame images may be adopted as the “past frame image”).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of CHOI and MARTIN to incorporate the step/system of calculating a relevance ratio that represents the degree of agreement between a feature quantity on a past frame image and a feature quantity on the current frame image taught by Hu.
The suggestion/motivation for doing so would have been to improve the accuracy of detecting the person's head ([0200] This can improve the accuracy of the person tracking; [0158] it is also possible to further improve the accuracy by increasing the number of pieces of data representing the heads; [0222] In the head detecting section 41 of FIG. 26, the region extracting section 143 finally extracts the region by this repetition, thereby detecting the person's head with high accuracy). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine CHOI and MARTIN with Hu to obtain the invention as specified in claim 2.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (U.S Publication No. 2018/0075635) (hereafter, "CHOI") in view of MARTIN et al. (U.S Publication No. 2020/0043134) (hereafter, "MARTIN") in further in view of TAKENAKA et al. (U.S. Publication No. 2018/0332221) (hereafter, "TAKENAKA").
Regarding claim 12, the combination of CHOI and MARTIN teaches all the limitations of claim 1 above. CHOI does not expressly teach an imaging device comprising: a plurality of optical systems; an imaging unit configured to capture a plurality of partial-view images through each one of the plurality of optical systems, wherein the first image and the second image are based on a first partial-view image and a second partial-view image each of which is captured through different one of the plurality of optical systems.
	However, TAKENAKA teaches an imaging device comprising: a plurality of optical systems; an imaging unit configured to capture a plurality of partial-view images through each one of the plurality of optical systems ([0037] using an entire celestial sphere imaging system 10 that includes an imaging unit whose optical system has two fisheye lenses, and an image processing function to generate an entire celestial sphere image by applying distortion correction and projective transform to two partial images captured by the fisheye lenses, and piecing the images together); wherein the first image and the second image are based on a first partial-view image and a second partial-view image each of which is captured through different one of the plurality of optical systems ([0062] FIG. 9 is a diagram illustrating a mapping of two partial images onto the spherical coordinate system where the images are captured by the two fisheye lenses during a position detection process. As a result of the process by the distortion correction unit for position detection 202, the two partial images 0-1 captured by the fisheye lenses are expanded on the entire celestial sphere image format as illustrated in FIG. 9. The partial image 0 captured by the fisheye lens 0 is typically mapped onto about the upper hemisphere of the entire celestial sphere, and the partial image 0 captured by the fisheye lens 1 is mapped onto about the lower hemisphere of the entire celestial sphere).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of CHOI and MARTIN to incorporate the step/system of capturing two partial images by two different fisheye lenses and mapping of two partial images onto the spherical coordinate system where the images taught by TAKENAKA.
The suggestion/motivation for doing so would have been to improve the accuracy of the precision of joint position detection ([0063] joint position detection is performed by having the overlapped region positioned in the neighborhood of the vertical angle of 90° where the distortion amount is small when shifted in the θ direction, with which the precision of joint position detection can be improved; [0065] This aims at improving the quality of an obtained entire celestial sphere image). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine CHOI and MARTIN with TAKENAKA to obtain the invention as specified in claim 12.

Allowable Subject Matter
Claim 3, 4, 5, 6, 7, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S. Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C CHANG/Examiner, Art Unit 2669    
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669